UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7073


DEANDRE L’OVERTURE JACKSON,

                    Plaintiff - Appellant,

             v.

EARL BARKSDALE; M. YOUNCE; DAVID ZOOK; BRYANT, Sergeant;
ADAMS, Officer; RICK WHITE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Pamela Meade Sargent, Magistrate Judge. (7:17-cv-00031-PMS)


Submitted: December 29, 2017                                      Decided: January 5, 2018


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


DeAndre L’overture Jackson, Appellant Pro Se. Laura Haeberle Cahill, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      DeAndre L’overture Jackson appeals the magistrate judge’s order denying relief on

his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge.

Jackson v. Barksdale, No. 7:17-cv-00031-PMS (W.D. Va. Aug. 10, 2017). We deny

Jackson’s motion for injunctive relief. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2